            Case 5:20-cv-02155-LHK Document 137 Filed 12/14/20 Page 1 of 2




 1   TINA WOLFSON (SBN 174806)
 2   twolfson@ahdootwolfson.com
     THEODORE MAYA (SBN 223242)
 3   tmaya@ahdootwolfson.com
     CHRISTOPHER STINER (SBN 276033)
 4   cstiner@ahdootwolfson.com
 5   AHDOOT & WOLFSON, PC
     2600 West Olive Ave., Suite 500
 6   Burbank, CA 91505
     Tel: (310) 474-9111
 7   Fax: (310) 474-8585
 8
     MARK C. MOLUMPHY (SBN 168009)
 9   mmolumphy@cpmlegal.com
     TYSON REDENBARGER (SBN 294424)
10   tredenbarger@cpmlegal.com
11   NOORJAHAN RAHMAN (SBN 330572)
     nrahman@cpmlegal.com
12   JULIA PENG (SBN 318396)
     jpeng@cpmlegal.com
13   COTCHETT, PITRE & McCARTHY LLP
14   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
15   Telephone:   650.697.6000
     Facsimile:   650.697.0577
16
17   Interim Co-Lead Class Counsel

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19
                                      SAN JOSE DIVISION
20
                                                Master File No. 5:20-cv-02155-LHK
21
22                                              NOTICE OF FILING IN RESPONSE TO
     IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY               COURT ORDER DATED DECEMBER 10, 2020
23   LITIGATION,
                                                Hon. Susan Van Keulen
24
25   This Document Relates To: All Actions
26
27
28

                                         NOTICE OF FILING
                                         5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 137 Filed 12/14/20 Page 2 of 2




 1   TO ALL PARTIES AND THE COURT:
 2          Please take notice that, in response to the Court’s Order dated December 10, 2020 (Dkt. 136),
 3   Plaintiffs’ hereby file the attached (a) single Protective Order redlined to reflect where the Parties
 4   have agreed to modify the Court’s Model Protective Order, and to clearly indicate Plaintiffs’
 5   proposed language or deletions followed by Defendants’ proposed language or deletions; and (b)
 6
     single Federal Rule of Evidence 502(d) Order indicating Plaintiffs’ proposed language or deletions
 7
     followed by Defendants’ proposed language or deletions. These documents have been negotiated and
 8
     agreed upon with defense counsel and, contemporaneously with this filing, will be emailed to
 9
     <Justine_Fanthorpe@cand.uscourts.gov>.
10
11
     Respectfully submitted,
12
13
                                                  AHDOOT & WOLFSON, PC
              Dated: December 14, 2020
14
                                                  By: /s/ Theodore Maya
15                                                       Theodore Maya

16
                                                  Interim Co-Lead Class Counsel
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -1-
                                              NOTICE OF FILING
                                              5:20-cv-02155-LHK
